Order so far as appealed from affirmed, with ten dollars costs and disbursements. Memorandum: In February, 1936, defendant notified the plaintiff that its expert on wood had become incapacitated and asked for time to find another expert. The request was granted. Defendant did not again communicate with the plaintiff on the subject. Delay there was in moving the ease for trial but the defendant acquiesced in it and the court so found. No abuse of discretion is indicated and the order denying the motion to dismiss should be affirmed. All concur. (The order denies a motion to dismiss the complaint for laches, in a negligence action.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.